               8:15-cr-00362-LSC-FG3 Doc # 4 Filed: 04/15/20 Page 1 of 1 - Page ID # 79

 PROB 35                    Report and Order Terminating Probation/Supervised Release
(Rev. 5/01)                              Prior to Original Expiration Date



                                      UNITED STATES DISTRICT COURT
                                                             FOR THE

                                                  DISTRICT OF NEBRASKA


                UNITED STATES OF AMERICA

                                 v.                                     Crim. No. 8:15CR00362
                          Peter Karfias



          On           August 14, 2015            the above named was placed on probation for a period of 5 years.

The probationer has complied with the rules and regulations of probation and is no longer in need of supervision.

It is accordingly recommended that the probationer be discharged from supervision.




                                                                          Respectfully submitted,




                                                                               U.S. Probation and Pretrial Services Officer Assistant




                                                       ORDER OF COURT
          Pursuant to the above report, it is ordered that the probationer/supervised releasee be discharged from supervision

and that the proceedings in the case be terminated.

          Dated this      15th           day of              April                       , 20 20           .




                                                                                          Laurie Smith Camp
                                                                                       Senior U.S. District Judge
